          Case 6:15-cr-10150-JTM Document 123 Filed 06/10/19 Page 1 of 1

Appellate Case: 17-3034   Document: 010110180468           Date Filed: 06/10/2019      Page: 1
                    Supreme Court of the United States
                           Office of the Clerk
                       Washington, DC 20543-0001
                                                                         Scott S. Harris
                                                                         Clerk of the Court
                                                                         (202) 479-3011
                                       June 10, 2019


      Clerk
      United States Court of Appeals for the Tenth
      Circuit
      Byron White Courthouse
      1823 Stout Street
      Denver, CO 80257


            Re: Shane Cox
                v. United States
                No. 18-7451
                (Your No. 17-3034)


      Dear Clerk:

            The Court today entered the following order in the above-entitled case:

            The petition for a writ of certiorari is denied.



                                              Sincerely,




                                              Scott S. Harris, Clerk
